El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Con "fecha 2 de julio corriente Agustín Hernández Mena ■en propia representación acudió a esta Corte Suprema en solicitud de auto de certiorari que había de dirigirse al Juez de la Corte de Distrito de Mayagüez para que remitiera los autos originales del caso civil No. 3956 por José Benet Colón ■contra el citado Hernández Mena sobre indemnización de daños y perjuicios, y mediante revisión de los procedimientos .se dicte resolución anulando la orden dictada por el Hon. H. M. Hutchison, como juez de la referida Corte de Maya-güez, en 15 de mayo de 1914, por la que dispuso a instancia del demandante José Benet, que el secretario expidiera man-*189damiento al márshal para embargo de bienes al demandado Hernández Mena en aseguramiento dé la efectividad de la sentencia, y se anularan asimismo el mandamiento de embargo librado al mársbal y el embargo practicado en 22 de .jimio de 1914 en virtud de la orden de que se deja becbo mérito.
Expedido el auto de certiorari solicitado, fueron elevados a esta Corte Suprema los autos originales del pleito No. 3956 de que se deja becbo mérito y de ellos resulta:
Primero. Que presentada demanda por José Benet Colón contra Agustín Hernández Mena en reclamación de $45,000 por indemnización de daños y perjuicios por libelo infama-torio, se decretó por la Corte de Distrito de Mayagüez en 4 de febrero de 1913 a instancia del demandante, bajo fianza que babía de prestar por la suma de $3,000, el aseguramiento de la sentencia que recayera en el pleito, a cuyo fin se dispuso fueran embargados bienes del demandado Hernández Mena en cantidad bastante a cubrir la suma de $5,000 de la canti-dad reclamada con más $700 para gastos, desembolsos y hono-rarios del abogado del demandante Benet Colón.
Segundo. Que para ejecución de la antedicha resolución, previa prestación de la fianza exigida, se libró por el secretario mandamiento al mársbal el cual lo cumplimentó en 18 de febrero citado, trabando embargo en ciertos bienes de la pro-piedad de Hernández Mena.
Tercero. Que en el juicio seguido por Benet Colón contra Hernández Mena se dictó sentencia por la Corte de Distrito de Mayagüez en 31 de octubre de 1913, condenando al deman-dado a satisfacer al demandante por indemnización de daños y perjuicios, la suma de $2,000 sin especial condenación de costas, contra cuya sentencia interpuso el demandado recurso de apelación para ante esta Corte Suprema, pendiente de que se apruebe la exposición del caso presentada j>or el apelante.
Cuarto. Que en 15 de mayo de 1914, a virtud de moción del demandante, la Corte de Distrito de Mayagüez por su Juez Hon. H. M. Hutchison, ordenó al secretario expidiera *190nuevo mandamiento al marshal para que éste procediera a embargar bienes suficientes del demandado basta cubrir la (cantidad ya señalada para asegurar la efectividad de la sen-tencia. No aparece que esa orden baya sido cumplimentada.
Quedan relatados los procedimientos seguidos por la Corte de Distrito de Mayagüez con motivo del aseguramiento de la sentencia en el pleito de José Benet Colón v. Agustín Hernández Mena, por indemnización de daños y perjuicios; y examinados esos procedimientos en relación con la ley apli-cable al caso, o sea la de Io. de marzo de 1902 tal como quedó enmendada por la de 12 de marzo de 1903, opinamos que la Corte de Distrito de Mayagüez carecía de jurisdicción al dictar la orden de 15 de mayo de 1914, cuya nulidad, como la de las actuaciones relativas a su cumplimiento, se solicita en la petición de Hernández Mena.
Al resolver en 29 de abril de 1907 el caso de Bolívar v. Aldrey, Juez de Distrito, 12 D. P. R., 272, dejamos estable-cido que la Ley aprobada en 12 de marzo de 1903 bajo el rubro “Ley para enmendar la ley titulada ‘Ley sobre efectividad de sentencias, aprobada en marzo Io. de 1902,’ ” vino a des-vanecer toda duda que pudiera ocurrir sobre el tiempo hábil para pedir el aseguramiento de sentencia, pues su sección Ia, dispone en términos claros y precisos que la solicitud de ase-guramiento podrá presentarse con la demanda o luego de interpuesta en cualquier período del juicio antes de sentencia final; y como por sentencia final, según entonces dijimos, debe entenderse la dictada en un pleito o procedimiento especial por la corte ante quien se siguió, surge como conclusión for-zosa la de que habiendo ya recaído sentencia final en el casó de Benet Colón contra Hernández Mena cuando se dictó la orden de aseguramiento de 15 de mayo de 1914, esta adolece de vicio de nulidad.
El presente recurso es análogo al ya citado de Bolívar v. Aldrey, y a éste nos referimos.
Pqr las razones expuestas procede se declare nula la orden que dictó la Corte de Distrito de Mayagüez en 15 de mayo *191de 1914 sobre aseguramiento de sentencia, y nulos también los procedimientos consiguientes a dicha orden.

Declarada can lugar la solicitud y anulada la orden impugnada.

Jueces cohcurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no tomó parte en la reso-lución de este caso.